Citation Nr: 0031814	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 815	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip injury.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1950 to May 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 RO decision, which denied the 
veteran's claims of service connection for residuals of left 
hip and low back injuries.


REMAND


Subsequent to the RO's June 1998 decision, new requirements 
for the development of claims were added to the law under the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claims must be developed in accordance 
with these new and binding requirements.

This case must now be remanded so that the veteran may be 
afforded a VA examination to determine the nature and 
etiology of any low back and/or left hip disabilities.  In 
this regard, it is noted that personal statements of the 
veteran indicate that he received left hip and low back 
injuries due to an automobile accident while in service.  His 
service medical records are not of record since they were 
destroyed in a fire at the National Personnel Records Center.  
In April 1998, the veteran underwent VA compensation 
examinations of his joints and his spine.  These examinations 
included X-ray studies of the veteran's left hip and spine.  
As the result of his examinations, the veteran was diagnosed 
as having a fracture of the left hip with minimal residuals 
and a low back injury with spondylosis.  As the etiology of 
the aforementioned conditions is unclear, fulfillment of the 
statutory duty to assist dictates that he be afforded a 
thorough and contemporaneous medical examination, one which 
takes into account the veteran's claim folder, and the 
records of prior treatment, including any records from the 
veteran's current physician, so that the evaluation of the 
claimed disabilities will be a fully informed one.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In addition, the record reflects that the veteran submitted a 
personal statement dated in December 1999.  In this 
statement, the veteran advised the RO that he is currently 
receiving treatment for his hip and back from a physician 
located in Lumberton, North Carolina.  Other statements on 
file suggest that he previously received treatment for his 
hip and back from physicians located in Red Springs, North 
Carolina.  Currently, there is no indication in the claims 
file that any attempt has been made to obtain any records 
from physicians in Lumberton or Red Springs, North Carolina.  
Accordingly, efforts should be made to obtain any outstanding 
and relevant medical records.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including 
medical records from the physicians which 
have been identified by the veteran in 
this case and from whom the veteran is 
currently receiving medical treatment.

4.  The veteran must be scheduled for a 
VA orthopedic examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  Does the veteran have left hip and/or 
low back disabilities?

b.  Does the veteran have residuals of 
left hip and/or low back fractures?

c.  If there is evidence of fracture(s) 
of his left hip and/or low back, based on 
an assessment of the entire record, are 
such fractures decades old?

d.  The examiner should also indicate 
whether it is at least as likely as not 
that left hip and/or low back 
disabilities are etiologically related to 
service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


